ACCEPTED
                                                                                                        04-14-00609-CV
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                                   5/12/2015 1:42:29 PM
                                                                                                         KEITH HOTTLE
                                                                                                                 CLERK

                               NO. 04-14-00609
_____________________________________________________________________________
                                                                                    FILED IN
                                                       4th COURT
       IN THE TEXAS COURT OF APPEALS - FOURTEENTH JUDICIAL       OF APPEALS
                                                            DISTRICT
                                                                             SAN ANTONIO, TEXAS
                  IRMA LEMUS and MANUEL LEMUS, JR.,                         05/12/2015 1:42:29 PM
                                                                      Appellants
                                     V.                                        KEITH E. HOTTLE
                                                                                     Clerk
                 JOHNNY MONTOYA GARZA, JOHN RENE AGUILAR,
               LAURA ASHLEY WELLS and JOHNNY B. WELLS, Appellees

On Appeal from Cause No. 2012-CI-00251, 225th Judicial District Court of Bexar County
______________________________________________________________________________

       APPELLEE'S MOTION FOR CLARIFICATION RE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COME NOW Appellees, JOHNNY MONTOYA GARZA, JOHN RENE AGUILAR,

LAURA ASHLEY WELLS and JOHNNY B. WELLS, and respectfully request that this

Honorable Court clarify whether they are required to respond to Appellants Irma Lemus and

Manuel Lemus, Jr.’s May 11, 2015 brief as a supplemental brief to the one filed on April 20, 2015

or a substituted brief. In support thereof Appellees would show as follows:

                 I.   APPEALS COURT ORDER TO REDRAW BRIEF

       1.1     On April 29th, 2015, this Honorable Court ordered Appellants to file a “redrawn

brief” by May 11th because the Appellants’ original brief failed to conform with briefing rules,

Tex. R. App. P. 38.1(d), (f) (no references to record); 38.1(h) (no summary of the argument);

38.1(i)(no citations to the record); and 94.(i)(1), (2(B)(exceeds word limit) and 9.4(i)(3)certificate

of compliance on words in document).

       1.2 `    Per Rule 38.9 Tex. R. App. P. the court may require that a brief be supplemented,

amended or redrawn.       However, the word “redrawn” is not defined at least as far as the

undersigned’s research has discovered.
       1.3     Appellants May 11th brief fully and fairly addresses the dispositive issues on appeal.

However, inasmuch as Appellants April 20th brief raises statements of fact and issues of law not

included in the May 11th brief, Appellees seek clarification as to whether they are required to

respond and rebut the statements of fact and issues on appeal as stated in the original brief, but not

raised in the subsequent brief. These include Issues 1, 3, 5, 6 and 7 and extensive volume and

page references to the record under the argument under Issue No. 5. While none of these are valid

complaints, and wholly unsupported by the record, whether referenced or not, they nevertheless

appear to require a response.    Appellees would further submit that the Appellants have had the

benefit of several months of additional time to file a brief on appeal from the original January 8,

2015 appellate deadline.

       WHEREFORE, PREMISES CONSIDERED,                     Appellees respectfully request that this

Honorable Court clarify whether or not Appellees shall be required to respond to any issues raised

other than those brought forward in Appellants’ May 11th, 2015 brief and for such further relief to

which they may be justly entitled.

                                                      Respectfully submitted,

                                                      /s/ Anita J. Anderson
                                                      ANITA J. ANDERSON
                                                      Texas Bar No. 01165955
                                                      LAW OFFICE OF ANITA J. ANDERSON
                                                      Conference: 303 West Sunset Suite 103
                                                      Correspondence: POB 830722
                                                      San Antonio, Texas 78283
                                                      Telephone (210) 533-8726
                                                      Telecopier (210) 633-0989
                                                      ajanderson1111@gmail.com
                               CERTIFICATE OF SERVICE

       A true and correct copy of the above and forgoing has been forwarded by e-service and
facsimile transmission to Ana Laura Hessbrook, attorney of record for Defendants Irma Lemus
and Manuel Lemus, Jr. at 4100 N.W. Loop 410, Suite 105, San Antonio, Texas 78229
hessbrook@sbcglobal.net, (210) 706 -9467 and Sarah Anne Lishman, 310 South St. Mary’s St.,
Suite 845, San Antonio, Texas 78205, sarahanne@jamiegrahamlaw.com (210)308-5669 this 12th
day of May, 2015.
                                                  /s/ Anita J. Anderson
                                                  ANITA J. ANDERSON